           Case 5:21-cv-00799-SLP Document 1 Filed 08/13/21 Page 1 of 7




      IN THE DISTRICT COURT OF OKLAHOMA COUNTY
                  STATE OF OKLAHOMA

Afefa Wilcots,
                Plaintiffs,

v.                                               Case No. CIV-21-799-SLP

TLC Chiropractic,

               Defendant.

                                 COMPLAINT


      COMES NOW THE PLAINTIFF and hereby pleads her claims as


follows:


                                   PARTIES


1.    Plaintiff is Afefa Wilcotz, previously known as Afefa Bruner, an adult


      resident of Oklahoma County, Oklahoma.


2.    Defendant is TLC Chiropractic operating in Oklahoma County,


      Oklahoma.


                         JURISDICTION AND VENUE


3.    Plaintiff’s claims are for discrimination on the basis of race, color,


      including termination and retaliation, in violation of Title VII of the Civil




                                        1
       Case 5:21-cv-00799-SLP Document 1 Filed 08/13/21 Page 2 of 7




     Rights Act of 1964 (“Title VII”) and Oklahoma’s Anti-Discrimination Act


     (“OADA”).


4.   All of the acts complained of herein occurred in Oklahoma County.


     Plaintiff worked out of Oklahoma County and Defendant may be served


     in that county. Wherefore, venue is proper in this court.


5.   Defendant is based in Oklahoma County and can be served in Oklahoma


     County, wherefore venue is proper in this Court.


                        STATEMENT OF FACTS


6.   Upon information and belief, Defendant employed fifteen (15) or more


     employees during each of at least twenty (20) weeks of the current or


     proceeding calendar year and is a covered employer under the Title VII.


     There is no minimum employee requirement to be covered by the OADA.


7.   Plaintiff Wilcots was an employee of Defendant from approximately


     April 17, 2018, until her termination on or around June 5, 2020. At the


     time of her termination, Plaintiff was a Chiropractic Assistant.




                                      2
       Case 5:21-cv-00799-SLP Document 1 Filed 08/13/21 Page 3 of 7




8.   Plaintiff is an African American female.


9.   During Plaintiffs’ employment, she was subjected to and/or witnessed


     frequent race-related differential treatment from her supervisor, Tracy


     Calamaio (“Calamaio”) (Caucasian female), who is the owner of


     Defendant company. Such treatment included, but is not limited to, the


     following:


           a.     Calamaio withheld keys from Plaintiff for over three (3)


     months after Plaintiff was hired, but gave keys to a newer employee,


     Sabrina (Caucasian female) within the first week or two;


           b.     Upon hiring Plaintiff, an African American female,


     Calamaio installed security cameras over Plaintiff’s desk;


           c.     Calamaio made comments about Plaintiff’s “tone” in text


     messages; such comments had racial undertones and stereotypes that


     discriminate against those in Plaintiff’s protected class;


           d.     When another employee filed for unemployment after




                                      3
           Case 5:21-cv-00799-SLP Document 1 Filed 08/13/21 Page 4 of 7




      termination, Calamaio stated that she could appeal her unemployment


      claim, but that she would not;


              e.     Calamaio gave Plaintiff a write-up for not wearing makeup


      and stated that she was required to do so, however others of different


      races were not required;


              f.     Calamaio required Plaintiff to do more menial chores than


      other employees including, but not limited to, restoring the wood floors,


      laundry, and janitorial work; and


      g.      When Defendant terminated Plaintiff, Defendant had her husband


      be present “in case [Plaintiff] got belligerent” when there was no history


      of Plaintiff ever being belligerent or disrespectful.


10.   Such statements and actions were objectively offensive and were


      subjectively     offensive   to   Plaintiff,   creating   a   hostile   working


      environment.


11.   Plaintiff complained about the behavior and statements, but no remedial




                                           4
        Case 5:21-cv-00799-SLP Document 1 Filed 08/13/21 Page 5 of 7




      actions were taken and the discriminatory behavior continued.


12.   On or around June 5, 2020, Defendant terminated Plaintiff claiming


      Defendant “did not have enough hours for [Plaintiff]”.


13.   This reason for termination was pretextual and false.


14.   At the least, Plaintiff’s termination was motivated, in whole or in part,


      by her race, color and/or their complaints regarding the race-based


      comments and race-motivated actions.


15.   Plaintiff filed a charge of discrimination with the EEOC within one


      hundred eighty (180) days of her termination. The EEOC issued


      Plaintiff’s right to sue letters. This Complaint is timely filed within


      ninety (90) days of receipt of the right to sue letter.


16.   As a direct result of the Defendant’s conduct, Plaintiff has suffered, and


      continues to suffer, wage loss (including back, present and front pay) and


      emotional distress/dignitary harm damages.


17.   Discrimination due to Plaintiff’s race and retaliation for making




                                         5
        Case 5:21-cv-00799-SLP Document 1 Filed 08/13/21 Page 6 of 7




      complaints of such harassment, are prohibited by Title VII and the


      OADA.


18.   Under Title VII and the OADA, Plaintiff is entitled to compensation for


      all lost wages and benefits arising from the termination.


19.   Under the Title VII, Plaintiff is also entitled to recover damages for the


      dignitary harms suffered as a result of such termination.


20.   Because the actions of Defendant were willful, malicious, or in reckless


      disregard for Plaintiff’s rights, Plaintiff is entitled to an award of


      punitive damages under Title VII.


21.   Plaintiff are further entitled to liquidated damages in an amount equal


      to their lost wages and benefits, under the OADA.


                                  PRAYER


      The actual damages under Plaintiff’s claims exceed Ten Thousand


Dollars ($10,000.00).


      WHEREFORE, Plaintiff pray that this Court enter judgment in favor




                                       6
        Case 5:21-cv-00799-SLP Document 1 Filed 08/13/21 Page 7 of 7




of Plaintiff and against Defendant, and assess actual, compensatory and


punitive damages together with pre- and post-judgment interest, costs,


attorney’s fees and such other relief as this Court may deem equitable and


appropriate.




  RESPECTFULLY SUBMITTED THIS 13th DAY OF AUGUST 2021.



                                         s/ Leah M. Roper
                                      Leah M. Roper, OBA # 32107
                                      CENTER FOR EMPLOYMENT LAW
                                      1133 N. Portland Ave.
                                      Oklahoma City, OK 73107
                                      Telephone: 405.252.1180
                                      leah@centerforemploymentlaw.com
                                      ATTORNEY FOR PLAINTIFF


                                     ATTORNEY           LIEN       CLAIMED
                                     JURY TRIAL DEMANDED




                                     7
